DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-12 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 depends from cancelled claim 5. For purposes of examination the examiner will treat claim 6 to depend from claim 1.
Double Patenting
Claims 1-4 and 6-21 of this application is patentably indistinct from claims 1-20 of Application No. 16/926,081. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Csorba (Pub. No. US 2004/01818972). With respect to claims 1-4, 6-15,17-18 and 21, Csorba discloses a shoe (footwear for conventional, usual purposes (e.g. walking shoes, high shoes (boots) and the footwear for sports (e.g. cleats, trainers, shoes for running, jogging, fitness, football, basketball, climbing, cycling, hiking, ice hockey, roller-skating, etc.). The invention may also be applied in special footwear (e.g. motorbike boots, military boots, see figures 1-2, 4-8, 25-26 and 30), comprising: a sole (sole comprising an upper layer 10 and lower layer 11) with a channel (the upper sole layer has to be processed by any method to create grooves (5) in the upper sole layer, in which the Girth Tubes (3), with the girth laces (1; 20; 22) in them, will be placed see FIGS. 9, 10, 20 and 21) extending through the sole and a shoestring (girth lace  1; 20; 22 may be any means capable of embracing the foot within the shoe/boot, such as the usual lace, strap, brace, band, belt, rope, tape, etc., made of fabric, leather, plastic or any other suitable material. The girth laces may be flexible, inflexible, or made of  by their nature cover and extend around the ankle of a user); wherein the shoestring (girth lace 20; 22) sits in a tube (girth tubes 3) over the surface of the first portion (high shoe, i.e. boot); wherein the shoe further comprising an upper cover (inner coat 8, see figures 1- 2); wherein the shoestring (girth lace 20; 22) sits in a tube (girth tube 3) over the surface of the upper cover (numeral 13 indicates the channels firmly attached to the Inner Coat, through which are led the Girth Tubes with the girth laces, see figure 1); wherein the shoe is an athletic shoe (footwear for sports (e.g. cleats, trainers, shoes for running, jogging, fitness, football, basketball, climbing, cycling, hiking, ice hockey, roller-skating, etc.); wherein the shoestring (girth lace 120; 22) extends through a .
	With respect to claims 19-20, Csorba discloses a method comprising:
providing a shoe having a sole with a channel extending through the sole and a shoestring extending through the sole channel and tightening the shoe to a user’s foot  (Csorba discloses a tying mechanism (girth lace 20; 22) for a  footwear. The tying mechanism provides customers with closer and more comfortable fit of the footwear to their feet, resulting in the improved coordination of movements between the foot and the shoe and an increased control of the foot over the movements of the shoe); wherein the tightening step comprises 
moving (the individual girth laces, which embrace the foot in the Shoe, are put into the Girth Tubes as shown in FIG. 36. Then, the Girth Tubes are led through the channels on the outer side of the Inner Coat/upper and placed in the grooves in the Upper Sole Layer. After that, the Girth Tubes are firmly attached (e.g. glued) into the grooves in the Upper sole Layer by any method which allows smooth movement of the girth laces in the Girth Tubes) the shoestrings through the channels (the individual girth laces, which embrace the foot in the Shoe, are put into the Girth Tubes as shown in FIG. 36. Then, the Girth Tubes are led through the channels on the outer side of the Inner Coat/upper and placed in the grooves in the Upper Sole Layer. After that, the Girth Tubes are firmly attached (e.g. glued) into the grooves in the Upper sole Layer by any method which allows .
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 04/12/2021 have been fully considered but they are not persuasive. 
	Contrary to applicant’s arguments Csorba discloses the shoestring (20; 22) that is the version not using any upper lace, in which the stripe-profile girth lace is tied by a buckle or by a hook over the upper, see figure 30, extends over the shoe (see figure 30, where the shoestring 20; 22 extends over the instep of the shoe); and wherein over the shoe means from the medial to the lateral side or from lateral to medial side (see lace girths 20; 22 which extend from medial side to lateral side and vice versa, see figure 30).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are soles with channels and shoestrings analogous to applicant’s instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 


/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
04/13//2021